FILED
                            NOT FOR PUBLICATION                             OCT 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 06-50700

               Plaintiff - Appellee,             D.C. No. CR-06-00583-RGK

  v.
                                                 MEMORANDUM *
FERNANDO HUERTA RICO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Fernando Huerta Rico appeals from the 84-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. §1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Rico contends that the district court erred by applying a drug trafficking

enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(A) because two prior felony

convictions allegedly occurred when Rico was a juvenile. This contention fails

because Rico admitted to having been convicted for the offenses as an adult. See

U.S.S.G. § 2L1.2, cmt. n. 1(A)(iv); see also United States v. Flores, 172 F.3d 695,

700–01 (9th Cir. 1999) (defendant waived challenge by expressly agreeing to

enhancement). Even if it was true that the offenses occurred when he was a

juvenile, it is undisputed that he agreed that he was prosecuted as an adult.

         Rico also contends that his sentence is substantively unreasonable. The

record reflects that there was no procedural error and that, in light of the totality of

the circumstances, the sentence within the Guidelines range is substantively

reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en

banc).

         AFFIRMED.




                                             2                                    06-50700